DETAILED ACTION
Claims 1-12 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
I. 35 U.S.C. 112(f) 
	Examiner agrees the current amendment overcomes all interpretations under 35 U.S.C. 112(f) and withdraws the previous interpretations. 

II. 35 U.S.C. 103 
	Examiner agrees that the combination of Saito and Shanmugam, as applied in the Non-Final Rejection mailed 07/20/2021, fails to teach the newly amended independent claim. However, upon further search and consideration the difference in compression rations as currently claims is taught by Yonaha (US 2011/0007186), as discussed below. Therefore, Applicant’s arguments are moot in view of the new rejection necessitated by amendment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonaha (US 2011/0007186). 
Regarding claim 1, Yonaha teaches: 
An information processing apparatus, comprising one or more memories storing instructions and one or more processors which execute the instructions stored in the one or more memories to function as: (Yonaha [0017] CPU with memory) 
 a determination unit configured to, for an image to be processed including a first region having a first image quality relating to a compression ratio and a second region other than the first region having a second image quality [[lower]]with a higher compression ratio than the first image quality, determine whether or not a difference in image quality between the first image quality and the second image quality is equal to or larger than a predetermined value; (Yonaha [0070] the compression processing section may compress the background region at a degree larger than that degree of other compression processing sections. See also [0085-86] the interlayer difference processing section generates a differential images representing a difference between the enlarged image and low resolution image… when the difference between the difference image and the low resolution image is smaller than the difference between the difference image and the first resolution image the difference processing layer generates a difference image representing the difference from the first resolution image) 
(Yonaha [0085-86] the interlayer difference processing section generates a differential images representing a difference between the enlarged image and low resolution image… when the difference between the difference image and the low resolution image is smaller than the difference between the difference image and the first resolution image the difference processing layer generates a difference image representing the difference from the first resolution image) and
 a combining unit configured to generate a combined image by using [[the]]a post- conversion image having the third image quality and the image of the first region.  (Yonaha [0076] the combining section generates a single display moving image by combining the plurality of characteristic region moving images and the plurality of background region moving images which have been expanded by the expanding section)

Regarding claim 2, Yonaha teaches: 
The information processing apparatus according to claim 1, further comprising: wherein the one or more processors which execute the instructions stored in the one or more memories to further function as:
 an acceptance unit configured to accept a designation to convert an image by the conversion unit, Page 2 of 12Application No. 16/705,661 Attorney Docket No. 10198847US01 (1880-1721) wherein the determination unit performs [[the]]a determination in a case where the acceptance unit has accepted the designation.  (Yonaha [0085-86] the interlayer difference processing section generates a differential images representing a difference between the enlarged image and low resolution image… when the difference between the difference image and the low resolution image is smaller than the difference between the difference image and the first resolution image the difference processing layer generates a difference image representing the difference from the first resolution image, this is not calculated if the difference is smaller, therefore the calculation is an acceptance of a designation to convert)
wherein the determination unit performs a determination in a case where the acceptance unit has accepted the designation. (Yonaha [0085-86] the interlayer difference processing section generates a differential images representing a difference between the enlarged image and low resolution image… when the difference between the difference image and the low resolution image is smaller than the difference between the difference image and the first resolution image the difference processing layer generates a difference image representing the difference from the first resolution image, this is not calculated if the difference is smaller, therefore the calculation is an acceptance of a designation to convert)

Regarding claim 3, Yonaha teaches: 
The information processing apparatus according to claim 1, further comprising wherein the one or more processors which execute the instructions stored in the one or more memories to further function as: 
a detection unit configured to detect a moving subject in the second region, 
wherein the conversion unit converts an image of a region that is a portion of the second region and that includes the detected moving subject into the image having the third image quality, (Yonaha [0076] the combining section generates a single display moving image by combining the plurality of characteristic region moving images and the plurality of background region moving images which have been expanded by the expanding section) and 
(Yonaha [0076] the combining section generates a single display moving image by combining the plurality of characteristic region moving images and the plurality of background region moving images which have been expanded by the expanding section)

Regarding claim 4, Yonaha teaches: 
The information processing apparatus according to claim 3, wherein the combined image includes the first region which has the first image quality, and the second region in which the region of the portion including the detected moving subject has the third image quality and in which the region other than the region of the portion has the second image quality.  (Yonaha [0076] the combining section generates a single display moving image by combining the plurality of characteristic region moving images and the plurality of background region moving images which have been expanded by the expanding section)

Regarding claim 5, Yonaha teaches: 
The information processing apparatus according to claim 1, further comprising wherein the one or more processors which execute the instructions stored in the one or more memories to further function as: Page 3 of 12Application No. 16/705,661 Attorney Docket No. 10198847US01 (1880-1721) a detection unit configured to detect a moving subject, in the second region, based on a difference from a background image, (Yonaha [0076] the combining section generates a single display moving image by combining the plurality of characteristic region moving images and the plurality of background region moving images which have been expanded by the expanding section)
wherein the conversion unit converts an image of a region that is a portion of the second region that includes the detected moving subject into the image having the third image quality, and the combining unit generates the combined image using the post-conversion image having the third image quality, the background image converted to the third image quality in advance, and the image of the first region. (Yonaha [0076] the combining section generates a single display moving image by combining the plurality of characteristic region moving images and the plurality of background region moving images which have been expanded by the expanding section)
a detection unit configured to detect a moving subject, in the second region, based on a difference from the background image, (Yonaha [0076] the combining section generates a single display moving image by combining the plurality of characteristic region moving images and the plurality of background region moving images which have been expanded by the expanding section)
wherein the conversion unit converts an image of a region that is a portion of the second region that includes the detected moving subject into the image having a third quality image, (Yonaha [0076] the combining section generates a single display moving image by combining the plurality of characteristic region moving images and the plurality of background region moving images which have been expanded by the expanding section. See also [0085-86] the interlayer difference processing section generates a differential images representing a difference between the enlarged image and low resolution image is the expansion section creating the third image quality) and 
the combining unit generated the combined image using the post-conversion image having a third quality and the background image converted in advance, the image of the first region. (Yonaha [0076] the combining section generates a single display moving image by combining the plurality of characteristic region moving images and the plurality of background region moving images which have been expanded by the expanding section. See also [0085-86] the interlayer difference processing section generates a differential images representing a difference between the enlarged image and low resolution image is the expansion section creating the third image quality)

Regarding claim 6, Yonaha teaches: 
The information processing apparatus according to claim 1, wherein the combined image includes the first region having the first image quality and the second region having the third (Yonaha [0076] the combining section generates a single display moving image by combining the plurality of characteristic region moving images and the plurality of background region moving images which have been expanded by the expanding section)

Regarding claim 9, Yonaha teaches: 
The information processing apparatus according to claim 1, wherein the one or more processors which execute the instructions stored in the one or more memories to further function as: further comprising Page 4 of 12an output unit configured to output the combined image.  (Yonaha [0076] the combining section generates a single display moving image by combining the plurality of characteristic region moving images and the plurality of background region moving images which have been expanded by the expanding section, the output section outputs the image to the display apparatus)

Regarding claim 10, Yonaha teaches: 
A system comprising: 
an image capturing apparatus configured to generate, from an image obtained by capturing a predetermined space, an image to be processed including a first region having a first image quality and a second region other than the first region and having a second image quality lower than the first image quality; (Yonaha [0070] the compression processing section may compress the background region at a degree larger than that degree of other compression processing sections) and 
an information processing apparatus configured to generate a combined image by processing [[an]] the image to be processed, the information processing apparatus comprising one or more memories storing instructions and one or more processors which execute the instructions stored in the one or more memories to function as: (Yonaha [0017] CPU with memory)
a determination unit configured to, for [[an]]the image to be processed including [[a]]the first region having [[a]]the first image quality relating to a compression ratio and [[a]]the second region other than the first region having [[a]]the second image quality [[lower]]with a higher compression ratio than the first image quality, determine whether or not a difference in image quality between the first image quality and the second image quality is equal to or larger than a predetermined value; (Yonaha [0070] the compression processing section may compress the background region at a degree larger than that degree of other compression processing sections. See also [0085-86] the interlayer difference processing section generates a differential images representing a difference between the enlarged image and low resolution image… when the difference between the difference image and the low resolution image is smaller than the difference between the difference image and the first resolution image the difference processing layer generates a difference image representing the difference from the first resolution image)
 a conversion unit configured to, in a case where the determination unit determines that the difference between the first image quality and the second image quality is equal to or larger than the predetermined value, convert the image of the second region into an image having a third image quality higher than the second image quality; (Yonaha [0085-86] the interlayer difference processing section generates a differential images representing a difference between the enlarged image and low resolution image… when the difference between the difference image and the low resolution image is smaller than the difference between the difference image and the first resolution image the difference processing layer generates a difference image representing the difference from the first resolution image)  and 
a combining unit configured to generate [[a]]the combined image by using [[the]]a post-conversion image having the third image quality and the image of the first region.  (Yonaha [0076] the combining section generates a single display moving image by combining the plurality of characteristic region moving images and the plurality of background region moving images which have been expanded by the expanding section)

Regarding claim 11, Yonaha teaches: 
A method for controlling an information processing apparatus, the method comprising:
 for an image to be processed including a first region having a first image quality relating to a compression ratio and a second region other than the first region having a second image quality [[lower]]with a higher compression ratio than the first image quality, determining whether or not a difference in image quality between the first image quality and the second image quality is equal to or larger than a predetermined value; (Yonaha [0070] the compression processing section may compress the background region at a degree larger than that degree of other compression processing sections. See also [0085-86] the interlayer difference processing section generates a differential images representing a difference between the enlarged image and low resolution image… when the difference between the difference image and the low resolution image is smaller than the difference between the difference image and the first resolution image the difference processing layer generates a difference image representing the difference from the first resolution image)
 (Yonaha [0085-86] the interlayer difference processing section generates a differential images representing a difference between the enlarged image and low resolution image… when the difference between the difference image and the low resolution image is smaller than the difference between the difference image and the first resolution image the difference processing layer generates a difference image representing the difference from the first resolution image)   and 
generating a combined image by using [[the]]a post-conversion image having the third image quality and the image of the first region.  (Yonaha [0076] the combining section generates a single display moving image by combining the plurality of characteristic region moving images and the plurality of background region moving images which have been expanded by the expanding section)

Regarding claim 12, Yonaha teaches: 
A non-transitory computer-readable storage medium storing one or more programs including instructions that, when executed by a processor of an information processing apparatus, causes the processor, to perform operations of: (Yonaha [0017] CPU with memory) 
 for an image to be processed including a first region having a first image quality relating to a compression ratio and a second region other than the first region having a second image quality [[lower]]with a higher compression ratio than the first image quality, determining whether or not a difference in image quality between the first image quality and the second  (Yonaha [0070] the compression processing section may compress the background region at a degree larger than that degree of other compression processing sections. See also [0085-86] the interlayer difference processing section generates a differential images representing a difference between the enlarged image and low resolution image… when the difference between the difference image and the low resolution image is smaller than the difference between the difference image and the first resolution image the difference processing layer generates a difference image representing the difference from the first resolution image)
 converting the image of the second region into an image having a third image quality higher than the second image quality; (Yonaha [0085-86] the interlayer difference processing section generates a differential images representing a difference between the enlarged image and low resolution image… when the difference between the difference image and the low resolution image is smaller than the difference between the difference image and the first resolution image the difference processing layer generates a difference image representing the difference from the first resolution image)   and
 generating a combined image by using [[the]]a post-conversion image having the third image quality and the image of the first region. (Yonaha [0076] the combining section generates a single display moving image by combining the plurality of characteristic region moving images and the plurality of background region moving images which have been expanded by the expanding section)
in a case where it is determined that the difference between the first image quality and the second image quality is equal to or larger than the predetermined value, converting the image of the second region into an image having a third image quality higher than the second image quality; (Yonaha [0085-86] the interlayer difference processing section generates a differential images representing a difference between the enlarged image and low resolution image… when the difference between the difference image and the low resolution image is smaller than the difference between the difference image and the first resolution image the difference processing layer generates a difference image representing the difference from the first resolution image) and 
generating a combined image using a post-conversion image having the third image quality and the image of the first region. (Yonaha [0076] the combining section generates a single display moving image by combining the plurality of characteristic region moving images and the plurality of background region moving images which have been expanded by the expanding section)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Yonaha as applied to claim 1 above, and further in view of Purohit (“Learning based Single Image Blur Detection and Segmentation”)
Regarding claim 7, Yonaha fails to teach: 
The information processing apparatus according to claim 1, wherein the conversion unit performs [[the]]a conversion using a method of converting the image quality of [[the]]a second image learned by machine learning based on combinations of [[the]]a first image having the first image quality and the second image having the second image quality.  
Purohit teaches: 
The information processing apparatus according to claim 1, wherein the conversion unit performs [[the]]a conversion using a method of converting the image quality of [[the]]a second image learned by machine learning based on combinations of [[the]]a first image having the first image quality and the second image having the second image quality.  (Purohit, Figure 1 and abstract “pix2pix” used for blur detection and segmentation from ingle image affected by motion or defocus blur) 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to use the specific motion detection of pix2pix as taught by Purohit to the motion image processing as taught by Yonaha. The motivation to combine the references is to mitigate overconfidence and errors in the determination of blur and motion in the images. (Purohit Introduction) 

Regarding claim 8, the combination of Yonaha and Purohit teaches: 
The information processing apparatus according to claim 7, wherein the machine learning is based on pix2pix. (Purohit, Figure 1 and abstract “pix2pix” used for blur detection and segmentation from ingle image affected by motion or defocus blur) 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to use the specific motion detection of pix2pix as taught by Purohit to the motion image processing as taught by Yonaha. The motivation to combine the references is to mitigate overconfidence and errors in the determination of blur and motion in the images. (Purohit Introduction) 
  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666